                     Case 16-11496-JKO
                          UNITED STATESDoc BANKRUPTCY
                                           132 Filed 12/20/18 Page 1 of 2
                                                            COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                                       CASE NO.: 16-11496-BKC-JKO
                                                                    PROCEEDING UNDER CHAPTER 13

IN RE:

CONSTANCE MARIE FREUND
XXX-XX-2421

_____________________________/
DEBTOR

                                     NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtor is delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $15414.81.

    The Debtor shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD.

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by February 03, 2019 to bring the
Debtor totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

    As a result of the Debtor failure to become current or timely file a Motion to Modify, the case shall be
dismissed with prejudice to the filing of any bankruptcy proceeding for a period of 180 days from entry of
the Order of Dismissal without further notice or hearing.

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Notice of Delinquency
was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the parties listed on the attached
service list this 20th day of December 2018.


                                                                  /s/ Robin R. Weiner
                                                              _____________________________________
                                                                  ROBIN R. WEINER, ESQUIRE
                                                                  STANDING CHAPTER 13 TRUSTEE
                                                                  P.O. BOX 559007
                                                                  FORT LAUDERDALE, FL 33355-9007
                                                                  TELEPHONE: 954-382-2001
                                                                  FLORIDA BAR NO.: 861154
               Case 16-11496-JKO   Doc 132   Filed 12/20/18   Page 2 NOTICE
                                                                     of 2 OF DELINQUENCY
                                                                  CASE NO.: 16-11496-BKC-JKO

                                   SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
CONSTANCE MARIE FREUND
11810 NW 5TH CT
PLANTATION, FL 33325-1814

ATTORNEY FOR DEBTOR
ELIAS LEONARD DSOUZA, ESQUIRE
8751 W. BROWARD BLVD., SUITE 301
SUITE 205
PLANTATION, FL 33324-2632
